Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2018.12.10
                                                                         13:09:11 -06'00'




                  People v. Echols, 2018 IL App (1st) 153156



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           EARL ECHOLS, Defendant-Appellant.



District & No.    First District, Third Division
                  Docket No. 1-15-3156



Filed             July 18, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 14-CR-13441; the
Review            Hon. Mary C. Robert, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Patricia Mysza, and John R. Breffeilh, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Annette Collins, and Haley Peck, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             PRESIDING JUSTICE COBBS delivered the judgment of the court,
                  with opinion.
                  Justices Howse and Lavin concurred in the judgment and opinion.
                                                 OPINION

¶1       Defendant, Earl Echols, appeals the denial of his motion to dismiss the indictment for
     aggravated driving under the influence of a controlled substance. Echols contends that he was
     denied his constitutional right to a speedy trial when the State failed to produce him for trial
     until one year after the offense was committed even though he was in State custody during that
     time. For the reasons that follow, we affirm.

¶2                                        I. BACKGROUND
¶3        On the evening of December 25, 2013, Echols was arrested after crashing his vehicle into a
     fire hydrant, several parked cars, and a building.1 At the hospital, Echols told the investigating
     officers that he had “smoked some PCP and passed out.” Echols was charged with
     misdemeanor driving under the influence (DUI) of an intoxicant and appeared in court for his
     bond hearing the following day. On January 27, 2014, the court granted the State’s motion for
     nolle prosequi and the misdemeanor charges were dropped. Counsel noted, during argument
     on the motion to dismiss, that it was unclear whether the public defender representing Echols
     informed him that the misdemeanor charge had been nol-prossed because the State intended to
     file felony charges at a later time.
¶4        Due to the misdemeanor arrest, Echols’s probation from a prior offense was revoked on
     February 28, 2014.2 Four days later, he was transferred from the custody of the Cook County
     Sheriff to the Illinois Department of Corrections. On July 28, 2014, a grand jury indicted
     Echols on five counts of aggravated DUI. The State sent notice of the arraignment court date to
     Echols’s last known address. On August 11, 2014, Echols was not present for arraignment. The
     State requested a three-week continuance to resend notice of a new court date after indicating
     that a copy of the indictment letter was missing from its file. At the next hearing on September
     2, 2014, Echols was still incarcerated, had not received the notices, and as such did not appear.
     The court issued an arrest warrant and ordered Echols’s bail forfeited based on the State’s
     representations that it had sent proper notice to him of both court dates.3
¶5        Echols remained in custody at Stateville Correctional Center until April 3, 2015. The day
     after completing his probation revocation sentence, Echols was arrested on the outstanding
     warrant in this case. He was arraigned on April 6, 2015, and attended a bond review hearing
     three days later. At the bond review hearing, the State noted for the record that standard
     operating procedure upon issuing a warrant includes running a computerized custody check.
     However, when the State ran a local, state, and federal custody check on September 2, 2014,
     the results failed to reveal Echols’s incarceration on his probation revocation. Therefore, the
     court issued a $50,000 bond and set the next court date.
¶6        On April 16, 2015, Echols filed a motion to dismiss the charges arguing that his
     constitutional right to a speedy trial had been violated. The State tendered a written response
         1
           The building was empty at the time, and no one was physically injured by the crash other than
     Echols.
         2
           It is unclear from the record whether Echols had been released from custody on January 27, 2014,
     and taken back into custody on February 28, 2014.
         3
           Copies of these notices are not provided in the common law record; however, the report of
     proceedings indicates that copies were shown to the trial court prior the issuance of the arrest warrant.

                                                     -2-
       the following month. On May 27, 2015, after hearing argument, the court denied the motion
       and proceeded to a bench trial. The bench trial was conducted over the course of two days and
       included testimony from two responding officers and stipulations as to the testimony of the
       eyewitness to the crash, the nurse who collected the DUI kit from Echols, and the forensic
       scientist who tested the DUI kit samples. Echols’s urine tested positive for phencyclidine
       (PCP) and morphine. Additionally, vehicle records were entered into evidence showing that he
       owned the vehicle involved in the crash. The defense rested without presenting any evidence.
       After brief closing arguments, the court found defendant guilty on all five counts of aggravated
       DUI.
¶7         On October 2, 2015, the court denied Echols’s motion for reconsideration or new trial and
       sentenced him to 18 months in the Illinois Department of Corrections with one year mandatory
       supervised release. The court noted that the five counts merged into one and denied Echols’s
       oral motion to reconsider the sentence. This appeal followed.

¶8                                              II. ANALYSIS
¶9         On appeal, Echols contends that the trial court erred in refusing to dismiss the charges on
       constitutional speedy-trial grounds. Echols argues that the trial court should have dismissed the
       charges because there was a 477-day delay in prosecution, he was in State custody for a
       majority of that delay, the delay was not attributable to him, and he was prejudiced by the lost
       opportunity to serve concurrent sentences. The State responds that the record does not support
       finding a 477-day delay, the delay was caused by the State’s reasonable belief that Echols was
       not in custody, and that Echols suffered no prejudice from the delay.
¶ 10       Both the federal and state constitutions guarantee the right to a speedy trial. See U.S.
       Const., amend. VI; Ill. Const. 1970, art. I, § 8. The sixth amendment right to a speedy trial in
       the federal constitution is fundamental and is applicable to the states by the due process clause
       of the fourteenth amendment. See Klopfer v. North Carolina, 386 U.S. 213 (1967). We note
       that, although there is a statutory right to a speedy trial in Illinois (see 725 ILCS 5/103-5 (West
       2014)), Echols only alleges a violation of his constitutional right.
¶ 11       Our supreme court has adopted the four-factor balancing test outlined in Barker v. Wingo,
       407 U.S. 514, 530 (1972), for considering whether a defendant’s constitutional right to a
       speedy trial has been violated. People v. Bazzell, 68 Ill. 2d 177, 182 (1977). To determine
       whether a violation has occurred, we must balance (1) the length of delay, (2) the reason for the
       delay, (3) the defendant’s assertion of his right, and (4) prejudice to the defendant. Barker, 407
U.S. at 530. No single factor is regarded as “a necessary or sufficient condition to the finding of
       a deprivation of the right of speedy trial.” Id. at 533. All the factors are related and must be
       considered along with other relevant circumstances in assessing whether a defendant’s
       fundamental right to a speedy trial has been violated. Id. “[T]he ultimate determination of
       whether a defendant’s constitutional speedy-trial right has been violated is subject to de novo
       review.” People v. Crane, 195 Ill. 2d 42, 52 (2001). However, we will uphold the trial court’s
       factual determinations unless they are against the manifest weight of the evidence. Id. at 51.
       Here, the facts are undisputed, and we review the matter de novo.

¶ 12                                      A. Length of Delay
¶ 13      The parties disagree on the length of time Echols was deprived of a speedy trial and
       whether the delay was sufficient to raise a constitutional question. Echols argues he suffered

                                                    -3-
       477 days of delay from the offense date to the date he filed his motion to dismiss.4 The State
       contends that the delay was no more than 250 days commencing from either the issuance of the
       indictment or the arrest warrant to Echols’s actual arrest on that warrant.5 To resolve this
       disagreement, we must determine the effect of nol-prossing charges on a defendant’s
       constitutional right to a speedy trial.

¶ 14                                   1. The Effect of Nolle Prosequi
¶ 15       Echols contends that the six-month delay between the State’s motion to nol-pros the
       misdemeanor charges and the subsequent felony indictment must be considered as a delay
       affecting his right to a speedy trial. The State responds that the speedy-trial right accrued either
       when Echols was formally indicted on felony charges or when the arrest warrant was issued.
¶ 16       “The right to a speedy trial guaranteed by the sixth amendment (U.S. Const., amend. VI)
       applies only within ‘the confines of a formal criminal prosecution,’ that is, once a defendant
       has been arrested or charged.” People v. Totzke, 2012 IL App (2d) 110823, ¶ 19 (quoting
       Doggett v. United States, 505 U.S. 647, 655, (1992)). Thus, the right to a speedy trial does not
       accrue until the defendant is accused. United States v. Marion, 404 U.S. 307, 320 (1971);
       People v. Mitchell, 356 Ill. App. 3d 158, 161 (2005). It is the actual restraint imposed on a
       defendant’s liberty by arrest, formal indictment or information, and holding the defendant to
       answer the charges that engage the particular speedy-trial protections. Marion, 404 U.S. at
       320; People v. Gimza, 56 Ill. App. 3d 477, 481 (1977).
¶ 17       In Totzke, the Appellate Court, Second District addressed the effect of nolle prosequi in the
       context of a claimed speedy-trial constitutional violation. 2012 IL App (2d) 110823, ¶ 1. The
       defendant in that case was arrested and charged by complaint in January 2008 for resisting and
       injuring a police officer. Id. ¶ 3. After bonding out, she was formally charged by information,
       and the case was continued multiple times on motions by both parties. Id. ¶¶ 4-5. In February
       2010, after the court denied the State’s second motion to continue the trial date, the State
       moved to nol-pros the charges. Id. ¶¶ 5-6. In December 2010, the defendant was indicted for
       the same offense. Id. ¶ 7. The defendant moved to dismiss the charges claiming a lengthy delay
       in violation of her due process and constitutional right to a speedy trial. Id. ¶ 8. The trial court
       granted the motion on constitutional speedy-trial grounds. Id. ¶ 15.
¶ 18       On review, the appellate court found that the trial court erred in its application of due
       process and speedy-trial principles. Id. ¶ 37. The court observed that the effect of
       nolle prosequi in Illinois left no criminal charges pending against the defendant. Id. ¶ 23.
       Where no formal charges were pending, a speedy-trial analysis is inapplicable. Id. ¶ 25. “[A]ll
       of the time that the defendant is facing charges on the same matter” are, however, subject to a
       speedy-trial analysis. (Emphasis in original.) Id. ¶ 31. Accordingly, the appellate court
       calculated the length of delay from the defendant’s initial arrest in January 2008 through her
       motion to dismiss on speedy-trial grounds, excluding the 285-day delay when no charges were
       pending. Id. ¶ 33. Thus, the court vacated the dismissal and remanded for reconsideration of
       the different periods of delay under the appropriate constitutional analysis. Id. ¶ 37.


          4
           Approximately 16 months from December 25, 2013, to April 16, 2015.
          5
           Approximately seven to eight months starting from either July 28, 2014, or September 2, 2014, to
       April 4, 2015.

                                                    -4-
¶ 19      Following the reasoning in Totzke, we determine that 295 days6 of delay elapsed between
       Echols’s initial arrest and the date that he first moved to dismiss on constitutional speedy-trial
       grounds. Consistent with Totzke, our calculated length of delay excludes the 182 days 7
       between the misdemeanor nolle prosequi and the subsequent felony indictment.

¶ 20                                    2. Presumptively Prejudicial
¶ 21       The State argues that Echols’s constitutional challenge should fail at the outset because the
       length of delay he suffered was not presumptively prejudicial. Generally, a speedy-trial inquiry
       is not triggered unless the complained-of delay crosses the threshold from ordinary to
       presumptively prejudicial. Crane, 195 Ill. 2d at 52. Courts have recognized one year as the
       threshold. Id. at 52-53. Even so, a “presumptively prejudicial” delay does not imply that the
       one-year delay has actually prejudiced the defendant; it is only the point at which delay is
       deemed unreasonable enough to trigger a constitutional inquiry. Id. at 53. If a delay is
       determined presumptively prejudicial, the court must then continue its analysis and balance the
       remaining Barker factors. People v. Singleton, 278 Ill. App. 3d 296, 299 (1996).
¶ 22       Here, by our calculation, Echols suffered a 295-day delay or approximately 10 months.
       This period of delay falls short of the one-year threshold for triggering a constitutional
       analysis. Generally, when the complained-of delay does not meet the threshold, a full Barker
       analysis is not warranted. See, e.g., People v. Beard, 271 Ill. App. 3d 320, 328 (1995) (229-day
       delay insufficient to trigger full analysis); People v. Chambers, 258 Ill. App. 3d 73, 80 (1994)
       (a six-month delay is not presumptively prejudicial). We note however, that the Appellate
       Court, Second District has specified that a delay, which is nearing a year, is sufficient to
       trigger a full analysis of the remaining Barker factors. People v. Silver, 376 Ill. App. 3d 780,
       784 (2007); People v. Lock, 266 Ill. App. 3d 185, 191 (1994). Similarly, federal courts
       addressing the same issue have found that delays ranging from 9 to 11 months are sufficient to
       trigger a more searching analysis. See, e.g., United States v. Carrol, 228 F. App’x 605, 607
       (7th Cir. 2007); United States v. White, 443 F.3d 582, 589-590 (7th Cir. 2006); United States v.
       Ward, 211 F.3d 356, 361 (7th Cir. 2000). Therefore, we consider defendant’s 295-day delay
       sufficiently close to the one-year threshold to support our further examination of the other
       Barker factors.

¶ 23                                      B. Reason for Delay
¶ 24      Echols argues that the State has not provided justification for the 477-day delay. Echols
       contends that he did nothing to cause these delays and they are attributable to, and should
       weigh heavily against, the State.8 The State responds that there is no evidence that the State



           6
             Approximately 10 months from December 25, 2013, to January 27, 2014, and July 28, 2014, to
       April 16, 2015.
           7
             Approximately six months from January 27, 2014, to July 28, 2014.
           8
             Echols further summarily argues that he suffered additional, unnecessary confinement totalling
       216 days awaiting trial and sentencing in this case. We do not address this length of delay or the reasons
       for this delay in our review of whether the motion to dismiss, at the time it was considered, was
       improperly denied.

                                                       -5-
       deliberately caused any delay in order to gain an advantage against Echols. Rather, the State
       contends that it performed its due diligence9 and the delay was justifiable.
¶ 25        We assign different weight to the reasons offered to explain the delay. Crane, 195 Ill. 2d at
       53. It is the State’s burden to justify any delay that has occurred. Id. Reasons, such as the
       unavailability or inability to locate a witness, despite diligent efforts, to secure testimony may
       be found valid and excusable, while others, such as the State’s intentional delay to gain a
       tactical advantage, will be found wholly unacceptable. Id. at 53-54. In between diligent
       prosecution and bad-faith delays, there may be neutral reasons for a delay, which will still be
       attributed to and weighed against the State, such as a crowded court docket (People v. Wills,
       153 Ill. App. 3d 328, 336 (1987)) or faulty police procedure, negligence, or incompetence
       (Singleton, 278 Ill. App. 3d at 300). These neutral reasons are weighed against the State more
       lightly than bad-faith delay but must still be given some weight. People v. Belcher, 186 Ill.
       App. 3d 202, 206 (1989). A defendant need only show that the delay was not attributable to his
       actions. People v. Prince, 242 Ill. App. 3d 1003, 1009 (1993).
¶ 26        As previously discussed, we determined that Echols experienced 295 days of delay rather
       than 477 days. These 295 days fall within three distinct time periods, which we will discuss
       separately in order to determine the validity of the State’s reason for each period of delay. The
       first 33 days of delay commenced from the time of defendant’s initial arrest and for the period
       leading up to and concluding with the State’s nolle prosequi of the misdemeanor charges. In
       most circumstances, a decision to nol-pros a case will not be held against the State unless it was
       used to circumvent the defendant’s statutory speedy-trial right or gain some tactical
       advantage.10 People v. Castillo, 372 Ill. App. 3d 11, 17-18 (2007). A decision to dismiss a case
       by nolle prosequi early in the proceedings and later refile charges arising from the same
       offense does not indicate bad faith or intentional manipulation by the State. See, e.g., People v.
       Weddell, 405 Ill. App. 3d 424, 436 (2010) (the decision to refile identical charges after a nolle
       prosequi 78 days into the statutory speedy-trial term did not evince an attempt to manipulate
       the system); Castillo, 372 Ill. App. 3d at 19 (the decision to refile charges after a nolle prosequi
       24 days into prosecution did not frustrate speedy-trial interests). Thus, the first 33 days of the
       295-day delay do not weigh against the State, but neither are they attributable to Echols.
¶ 27        Next, there was a delay of 250 days between the formal indictment and Echols’s arrest
       under the indictment. For 249 days of the 250-day delay, Echols was incarcerated in the Illinois
       Department of Corrections on an unrelated probation revocation sentence. The State
       erroneously believed that Echols was not in custody and had failed to appear to answer the
       charges.
¶ 28        The State attempts to justify this delay by asserting its reasonable reliance on the
       computerized custody check that informed its belief that Echols was not in custody. Further,
       the State suggests that Echols’s criminal history, which reflected prior uses of aliases and false

           9
            The State cites an unpublished federal case (United States v. Smith, 1993 U.S. App. Lexis 39655,
       *11-12) in support of the proposition that its actions constituted due diligence.
           10
              Although Echols does not argue a statutory speedy-trial violation, the issue of nolle prosequi is
       more commonly discussed under a statutory speedy-trial analysis because of its effect on tolling the
       speedy-trial period. See People v. Decatur, 191 Ill. App. 3d 1034 (1989). Here, the statutory
       speedy-trial analysis is helpful in determining the validity of State’s justification for nol-prossing the
       misdemeanor charge and the weight to given to its reason.

                                                       -6-
       identifying information, contributed to the erroneous custody check results and therefore the
       reason for the delay should be weighed against Echols. We acknowledge that we have held the
       use of an alias, which actively interferes with the police’s and the State’s attempts to locate a
       defendant, creates delay attributable to the defendant. See People v. Rievia, 307 Ill. App. 3d
846, 853 (1999). However, in this case, there was no evidence that Echols was charged in the
       present case or served his probation revocation under an alias. Thus, there is no reason to
       attribute the delay to Echols on the basis of his past behavior.
¶ 29        In Singleton, the State was found negligent in failing to prosecute the defendant for the four
       years following his formal indictment despite the fact that the defendant had entered state
       custody four times during the intervening period. 278 Ill. App. 3d at 297, 300. Further, the
       State had initially prosecuted the defendant on other charges arising out of the same series of
       drug transactions but did not prosecute the charge at issue in the motion to dismiss. Id.
       Although the State argued that the delay in prosecution was attributable to the defendant
       because he became a “fugitive” and the State did not know where he was for 32 months, the
       court found that the State could not justify its failure to locate and prosecute defendant in a
       timely manner. Id. at 300.
¶ 30        Similarly, we find that the State’s failure to bring Echols before the court after he was
       indicted, despite his incarceration within the state of Illinois, constituted negligence
       attributable to the State. There is no contention that Echols was not actually in custody, nor did
       the State provide an explanation for the erroneous custody check. Thus, there is no valid
       justification for the 250-day delay between the indictment and subsequent arrest after Echols
       was released from state custody.
¶ 31        However, the lack of justification does not weigh heavily against the State. Our supreme
       court in Crane noted that tolerance of the negligence varies inversely with the length of the
       delay caused and its threat to the fairness of the defendant’s trial. Crane, 195 Ill. 2d at 57
       (citing Doggett, 505 U.S. at 657). Our tolerance for some delay is due to the fact that the right
       to a speedy trial should always be in balance, and not inconsistent, with the rights of public
       justice. Id. at 47 (citing Barker, 407 U.S. at 522). The State attempted to locate Echols by
       contacting him twice at his last known address and performing a computerized custody check.
       Although the custody check returned erroneous results, there is no evidence of bad faith, and
       we will not heavily penalize the State for its failing.
¶ 32        Lastly, the 12 days between defendant’s felony arrest and his motion for dismissal are not
       attributable to, nor do they weigh against, either party. This time period does not demonstrate a
       lack of diligence by the State in prosecuting Echols. Echols did not draw out the delay and
       promptly raised the issue by filing his motion to dismiss through counsel.

¶ 33                               C. Assertion of Right; Waiver of Right
¶ 34       Having considered the reasons for the delay, we turn to Echols’s assertion of his right to a
       speedy trial. The record reveals that Echols did not make a speedy-trial demand at any time
       before he filed his motion to dismiss. He nonetheless argues that this factor should weigh
       against the State because it had a duty to advise him of the charges while he was in State
       custody. He also argues, without citation to authority, that his motion to dismiss was an
       assertion of his right to a speedy trial.
¶ 35       We disagree. Typically, a failure to assert the right to a speedy trial weighs heavily against
       a defendant unless he or she was unaware of the charges. See Doggett, 505 U.S. at 653; People

                                                    -7-
       v. Leavitt, 2014 IL App (1st) 121323, ¶ 88; Silver, 376 Ill. App. 3d at 785; Belcher, 186 Ill.
       App. 3d at 204. No evidence was presented that Echols was aware of the felony indictment
       before his arrest in April 2015. Under such circumstances, this factor is irrelevant to our
       consideration. See Leavitt, 2014 IL App (1st) 121323, ¶ 88 (collecting cases). We therefore
       conclude that defendant’s failure to assert his right to a speedy trial weighs against neither
       party in this case.

¶ 36                                            D. Prejudice
¶ 37       Echols next argues that he suffered severe prejudice when he lost the opportunity to serve
       concurrent sentences for the aggravated DUI and his probation revocation. The State responds
       that without showing some manner of impact to his defense, Echols cannot demonstrate
       prejudice warranting dismissal of the charges.
¶ 38       In assessing whether the delay caused prejudice to the defendant, courts must consider the
       defendant’s interests that the speedy-trial right was designed to protect: (1) preventing undue
       and oppressive pretrial incarceration, (2) minimizing the anxiety and concern that accompanies
       public accusations, and (3) limiting the possibility that the defense will be impaired. Barker,
407 U.S. at 532. Both the Illinois and United States Supreme Court have considered the
       impaired-defense interest to be the most serious because a defendant’s inability to adequately
       prepare his case “ ‘skews the fairness of the entire system.’ ” (Internal quotation marks
       omitted.) People v. Kaczmarek, 207 Ill. 2d 288, 299 (2003) (quoting Doggett, 505 U.S. at 654).
¶ 39       As Echols was incarcerated due to an unrelated probation revocation during the claimed
       delay, we cannot say that he was subjected to undue and oppressive pretrial incarceration.
       Regardless of whether these charges were pending, he would have been incarcerated. Thus, the
       restraint on his liberty was not due to the State holding him to await trial in this case. Further,
       Echols cannot demonstrate any anxiety or concern about the pending charges because he was
       unaware of the indictment against him. Lastly, Echols did not present any argument that his
       defense was impaired by the delay. He did not lose access to any witnesses, there was no
       evidence that witness memories had faded, nor was any evidence lost during the intervening
       time.
¶ 40       Although we find that Echols was not subjected to undue and oppressive pretrial
       incarceration, we agree with Echols that a defendant who is already imprisoned can be injured
       by trial delay that prevents him from receiving a sentence at least partially concurrent with the
       one he was receiving. People v. Howell, 119 Ill. App. 3d 1, 7-8 (1983) (citing Smith v. Hooey,
       393 U.S. 374, 378 (1969)). “However, such a loss does not, per se, result in a denial of
       defendant’s right to a speedy trial.” People v. Harflinger, 49 Ill. App. 3d 31, 36 (1977) (citing
       Trig v. Tennessee, 507 F.2d 949 (6th Cir. 1974)). Both Howell and Harflinger are instructive.
¶ 41       In Howell, the defendant was arrested for rape in Illinois after escaping from federal
       custody in Florida. 119 Ill. App. 3d at 3. After being convicted and sentenced in 1970, he also
       escaped from Illinois state custody. Id. While a fugitive, the defendant was again arrested and
       convicted in Texas for robbery. Id. After being paroled in Texas, the defendant was transferred
       to federal custody to complete the original federal sentence he had previously evaded as well as
       his sentence for the Florida escape charge. Id. at 4. The State indicted the defendant for his
       escape from Illinois state custody in 1981 and sought to prosecute him after he was released
       from federal custody. Id. The defendant complained that his speedy-trial right was violated by
       the lengthy delay, the State’s failure to seek extradition, and his lost opportunity to secure

                                                    -8-
       concurrent sentences. Id. at 5, 7-8. The court determined that the delay was not caused by the
       State’s bad faith, the defendant failed to assert his speedy-trial right, and that the defendant’s
       defense was not impaired in any manner. Id. at 9.
¶ 42        In Harflinger, the defendant was indicted in 1972 but prosecution did not begin until 1975,
       when he was paroled from federal custody and transferred to Illinois to answer the outstanding
       arrest warrants. 49 Ill. App. 3d at 33. The court acknowledged that there was a three-year delay
       during which the defendant could have secured concurrent sentences and the delay was
       attributable to the State’s lack of due diligence. Id. at 35-36. However, the defendant did not
       assert his speedy-trial right, despite knowing about the pending charges, and suffered no
       prejudice in preparing his defense. Id. at 36.
¶ 43        In both Howell and Harflinger, the court held that the defendant’s speedy-trial right was
       not violated despite the lost opportunity to secure concurrent sentences. Neither defendant
       addressed the primary concern under the speedy-trial analysis by demonstrating an impact on
       the ability to prepare his defense. Viewed in combination with the other Barker factors, the lost
       opportunity for concurrent sentences did not create significant prejudice to the defendants.
       Thus we acknowledge Echols’s contention that his lost opportunity to secure a concurrent
       sentence demonstrates some prejudice to him, but we decline to find that it weighs heavily
       against the State without any evidence of impairment to his defense.
¶ 44        We acknowledge that the length of delay can affect the importance of finding prejudice to
       the defendant. Protracted delay can make it unnecessary for a defendant to show actual
       prejudice because excessive delay presumptively comprises a trial in way that neither party can
       identify or prove. Doggett, 505 U.S. at 656-58; Silver, 376 Ill. App. 3d at 786. However,
       where, like in the instant case, the delay is less than one year, a more particularized showing of
       prejudice must be shown. Singleton, 278 Ill. App. 3d at 301; Lock, 266 Ill. App. 3d at 192.
       Although we held that the overall 295-day delay was presumptively prejudicial and triggered a
       full Barker analysis, it was not so protracted as to relieve Echols from the burden of showing
       actual prejudice. Echols did not present evidence of a particularized prejudice impairing his
       defense and other interests protected by the speedy-trial right. Thus, neither the length of delay
       nor the prejudice resulting from the delay weighs heavily against the State.

¶ 45                                      E. Cases Cited by Echols
¶ 46       Defendant cites People v. Kilcauski, 2016 IL App (5th) 140526, as analogous to his case.
       The case is clearly distinguishable. In Kilcauski, the court found that dismissal was warranted
       after the defendant was voluntarily transferred by the sheriff’s department in Illinois to
       Missouri without proper extradition, which caused over a year of delay in his prosecution. Id.
       ¶ 28. After the defendant was transferred out of state, the felony and misdemeanor charges
       against him were dismissed for failure to conduct a preliminary hearing and nol-prossed,
       respectively. Id. ¶¶ 6-7. We note there are many distinctions between the facts of Kilcauski and
       Echols’s circumstances. First, the court found that defendant endured a lengthy period of
       pretrial incarceration because defendant had not been released from state custody before the
       transfer. Id. ¶ 34. Therefore, the time between dismissal of the charges and his subsequent
       indictment the following year was considered in the court’s review of prejudice to the
       defendant. Id. ¶ 29. Second, the State had actual knowledge of the defendant’s whereabouts
       both by its discussion with the sheriff’s department and through the defendant’s attempt to
       assert his right to speedy trial and inform the State of his circumstances. Id. ¶¶ 31-32. Third,

                                                   -9-
       the defendant presented evidence of actual prejudice, beyond the lost opportunity for
       concurrent sentencing, because he was unable to locate the only witness for his defense. Id.
       ¶ 33. Thus, all the Barker factors weighed in favor of the defendant in Kilcauski and, on
       balance, warranted dismissal of the charges.
¶ 47        Defendant’s reliance on Belcher, 186 Ill. App. 3d 202, and People v. Bredemeier, 346 Ill.
       App. 3d 557 (2004), are equally unavailing. In Belcher, the appellate court found the length of
       the delay and the prejudice due to the length of the delay “were of such magnitude that [these
       two factors] overwhelmingly demonstrated” a violation of the defendant’s right to a speedy
       trial. 186 Ill. App. 3d at 208. The court held that the 29-month delay and the State’s lack of
       justification for the delay meant “it was unnecessary for defendant to show that he was
       prejudiced.” Id. Bredemeier involved a delay in prosecuting a petition to revoke probation that
       is not subject to speedy-trial and did not rely on an analysis of the Barker factors for resolution.
346 Ill. App. 3d at 561.

¶ 48                                        III. CONCLUSION
¶ 49       Here, viewing the reason for delay in Echols’s case in conjunction with the other Barker
       factors, the length of the delay was not extremely protracted and did not present a threat to the
       fairness of Echols’s trial. At most, Echols lost the opportunity to serve a partially concurrent
       sentence. In our review, the prejudice suffered by Echols due to the State’s delay in producing
       him for court on the felony charges does not, on balance, warrant a finding that his speedy-trial
       right was violated. As such, the trial court was correct in denying Echols’s motion to dismiss.
       For the reasons stated, we affirm the trial court’s denial of Echols’s motion to dismiss on
       constitutional speedy-trial grounds.

¶ 50      Affirmed.




                                                    - 10 -